Citation Nr: 9929931	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  96-50 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date prior to February 8, 1993, 
for the award of service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant had verified service from February 1941 to 
August 1942, from November 1944 to February 1945, and from 
March 1945 to June 1946.  He was a prisoner of war (POW) of 
the Japanese government from April 1942 to August 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for peripheral neuropathy.  
The appellant filed a notice of disagreement with this rating 
determination in November 1996.  A statement of the case 
relative to the issue of entitlement to an earlier effective 
date for the grant of service connection was issued in May 
1999.  The appellant perfected his appeal in this matter 
later that month in May 1999.

The Board notes that the RO denied the appellant's claim for 
an increased evaluation for his post-traumatic stress 
disorder by rating action dated in July 1996.  Notices of 
disagreement with this rating determination were received in 
August and September 1996, from the service representative 
and the appellant, respectively.  The RO confirmed its 
previous denial of a higher rating evaluation in a September 
1996 rating action.  A statement of the case relative to this 
issue was thereafter forwarded to the appellant in September 
1996.  The record discloses that the appellant did not 
perfect his appeal relative to this issue with the filing of 
a substantive appeal.  Instead, the record shows that 
appellant indicated in correspondence dated in May 1999, that 
he did not wish to proceed with appellate review of the issue 
of entitlement to an increased evaluation for post-traumatic 
stress disorder.  Accordingly, this issue is not in appellate 
status.


FINDINGS OF FACT

1.  The RO, by rating decision dated in January 1984 denied 
service connection for peripheral neuropathy.  The February 
1984 notification letter incorrectly listed peripheral 
neuropathy as a service-connected disability.  Service 
connection for peripheral neuropathy was again denied by 
rating action dated in September 1985.  The appellant did not 
appeal either decision.

2.  Effective May 20, 1988, a liberalizing regulation 
included peripheral neuropathy among the disabilities for 
which service connection may be presumed in cases in which 
the veteran is a former prisoner of war.

3.  On February 8, 1994, the RO received the appellant's 
claim for service connection for prisoner of war related 
disabilities.

4.  In a May 1996 rating decision, the RO granted service 
connection for peripheral neuropathy based upon his status as 
a prisoner of war; the effective date of this award is 
February 8, 1983.


CONCLUSION OF LAW

The criteria for an effective date prior to February 8, 1993, 
for the award of service connection for peripheral neuropathy 
have not been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.114, 3.309, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record discloses that the appellant filed a 
claim for non-service connected pension benefits in December 
1971.  In March 1982, he filed his original claim for service 
connection for hearing loss.  In an April 1982 rating 
decision, the RO denied service connection for hearing loss 
and malaria, as these conditions were not shown on VA 
examination.  The record discloses that the appellant next 
filed a claim for service connection for foot problems, and 
hearing loss in February 1983.   By rating action, dated in 
August 1983, service connection was denied for bronchial 
asthma, tinnitus, and left foot problems.  The RO continued 
its previous denial of service connection for malaria, and 
hearing loss.  In the context of this rating action, it was 
noted that the VA POW medical protocol examination was 
determined to be incomplete.  It was noted that the appellant 
would be scheduled for another examination in order to 
determine residual disabilities resulting from his POW 
experience.  

The appellant underwent further VA examination in September 
1983 pursuant to revisions in protocol for POW examinations.  
The medical report included a diagnostic finding of 
peripheral neuropathy, mild, left leg.  A January 1984 rating 
decision denied service connection for hearing loss, 
tinnitus, and malaria.  It was noted that there was no 
evidence of current disability related to the appellant's POW 
experience.  The RO deferred adjudication of residuals 
related to the appellant's POW experience pending further 
examination.  However, by letter dated in February 1984, the 
appellant was advised that service connection was established 
for peripheral neuropathy of the left lower extremity, and 
that compensation for this disability was not warranted as 
this condition was shown to be less than 10 percent 
disabling.  The appellant was again scheduled for further 
examination.  A July 1984 neurological examination report 
indicated that the appellant was "observed for neurological 
dysfunction secondary to experience as a prisoner of war 
and/or slightly elevated blood sugar found on one occasion."  
The examiner noted that this examination was not significant 
for any findings of neurological impairment.  In a September 
1985 rating decision, it was noted that no disabilities 
related to the appellant's POW internment were found on VA 
examination.  In particular, it was noted that peripheral 
neuropathy, evaluated on earlier examination in 1983, was not 
shown on current examination.  By letter, dated in September 
1985, the appellant was advised of the denial of his claim 
for residual disabilities associated with his POW experience.  

In July 1988, the appellant sought to reopen his claim for 
service connection for hearing loss.  The RO advised the 
appellant, in an August 1985 letter, that the submission of 
new and material evidence was required to reopen the 
previously denied claim for compensation benefits.  

In October 1988, the appellant sought to reopen his claim for 
service connection for multiple conditions claimed to be 
related to his POW experience, to include malaria, tinnitus, 
and beriberi.  In a November 1988 rating decision, the RO 
resolved all doubt in favor of the appellant, and granted 
service connection for malaria.  However, service connection 
continued to be denied for beriberi on the basis that the 
evidence did not establish that the appellant had current 
residuals due to this disease.  There was no evidence 
presented relative to the claimed peripheral neuropathy.  

The record discloses that the appellant next filed a claim 
for service connection for disability due to his POW 
experience in February 1994.  The appellant noted that he was 
"evaluated as less than 10 percent disabled due to his 
peripheral neuropathy of the left lower extremity," and 
requested reevaluation of this condition for consideration of 
a higher rating evaluation.  The appellant also sought to 
reopen his claim for service connection for hearing loss.  

The record discloses that medical records, consisting of VA 
and military medical reports, dated from January 1985 to 
April 1994, were submitted in support of the appellant's 
claims.  

The appellant was scheduled for VA examination in conjunction 
with this claim in August 1994.  A notation in the claims 
folder indicates that the appellant failed to report for the 
scheduled examination.  By letter, received in August 1994, 
the appellant advised the RO of his unavailability to report 
for VA examination due to his relocation outside of the 
country.  He requested that the scheduled examination be 
postponed.  

Military medical records, dated from July 1994 to January 
1995, were thereafter received.  

In a November 1994 statement, the appellant reported that he 
was hospitalized following his POW experience.  He reported 
that he did not secure copies of his medical records at that 
time, and that he was unable to recall information pertinent 
to this treatment.  The appellant recalled that he suffered 
from malaria, beriberi, dysentery, and asthma.  
 
In correspondence, received in May 1995, the appellant sought 
to reopen his claim for service connection based upon the 
submission of new and material evidence.  In this context, 
the appellant indicated that the additional evidence 
submitted would demonstrate that he was hospitalized for 
treatment of malaria.  It was further noted that the evidence 
submitted also confirmed his POW status in support of his 
claims for multiple disabilities, claimed as diabetes 
mellitus, osteoarthritis of the dorsal spine, malaria, 
malnutrition, and dysentery. 

The appellant reported for VA examination in July 1995.  The 
medical report indicates that he was evaluated with bronchial 
asthma; pulmonary emphysema; chronic bronchitis; labile 
hypertension; status post cholecystectomy; subacute 
pancreatitis; diabetes mellitus; iron deficiency; and slight 
hypercholesterolemia.  He was also evaluated with a history 
of malaria, beriberi, pellagra, dysentery, malnutrition and 
avitaminosis, and irritable bowel syndrome.  On orthopedic 
examination, the appellant was evaluated with chronic low 
back pain due to excessive degenerative joint disease of the 
lumbar spine; mild dextroscoliosis; acromioclavicular joint 
arthritis of the right shoulder; moderate bilateral hallux 
valgus; mild bilateral arthritis; bilateral metatarso-
phalangeal joints, with a history of gouty arthritis of the 
left metatarso-phalangeal joint; and borderline uric acid.  
The medical examination report reflects that the appellant 
reported a medical history significant for recurrent asthma, 
bunions, hearing loss with tinnitus, hypertension, 
bronchitis, and a history of malaria, dysentery, beriberi, 
and malnutrition associated with his internment as a POW.  It 
was noted that the appellant presented with complaints of 
impaired hearing; recurrent asthma; blurred vision; feelings 
of nervousness, anger, fatigue, and depression; frequent 
urination, and back pains involving the lower back.  

In a February 1996 rating decision, the RO adjudicated the 
appellant's claims.  In the context of this rating action, 
the RO adjudicated claims for disabilities related to the 
appellant's POW status.  Service connection for peripheral 
neuropathy was denied pending receipt of translated medical 
reports.

The translated medical reports were received in March 1996.  
The July 1995 neurological and psychiatric reports indicated 
that the appellant presented with hypertension, asthma, 
bronchitis, and chronic lumbar vertebral column complaints.  
The appellant also reported a history of illness associated 
with his POW status, to include dysentery, "rice eater's 
disease," pellagra, and malaria.  He also reported 
psychiatric symptoms of nervousness, excitability, difficulty 
sleeping, nightmares, and stress.  He described constant 
thoughts of his war experiences.   The report referenced 
diagnostic findings of post-traumatic stress syndrome with 
insomnia and depressive conditions of dismay, and suspected 
polyneuropathy with this condition following rice eater's 
disease (beriberi) and malaria.  In his assessment, the 
physician indicated that there was a slight polyneuropathy, 
which manifests itself by reduced myeloid-erythroid reflexes, 
spottily limited sensation of vibrations and disturbance to 
the secretion of perspiration.  By rating action, dated in 
May 1996, service connection was granted for paralysis of the 
peripheral neuropathy of the right upper extremity, for which 
a 20 percent rating was assigned under Diagnostic Code 8511.  
Service connection was granted for peripheral neuropathy of 
the left upper extremity, evaluated as 20 percent disabling 
under Diagnostic Code 8511, and for peripheral neuropathy of 
the right and left lower extremity, each evaluated as 10 
percent disabling under Diagnostic Code 8520.  The effective 
date for the awards of service connection for peripheral 
neuropathy was February 8, 1993.  

In correspondence, received in November 1996, the appellant 
noted his disagreement with the effective date assigned for 
the grant of service connection for peripheral neuropathy, 
and his post-traumatic stress disorder.  It was the 
appellant's contention that he initially filed his claim for 
this benefit in 1983.  In this regard, the appellant noted 
that the rating decision referenced the onset of peripheral 
neuropathy in June 1983 during VA examination.  In additional 
correspondence, received in June 1998, the appellant 
reiterated his contention that an earlier effective date was 
warranted relative to the grant of service connection for his 
peripheral neuropathy.  

A May 1999 statement of the case referenced the procedural 
history relative to the claim for service connection for 
peripheral neuropathy.  In this regard, it was noted that the 
appellant had initially filed his claim for service 
connection for peripheral neuropathy in January 1983, and 
that service connection was denied by rating action dated in 
January 1984.  This determination was predicated upon a 
finding that peripheral neuropathy was not a presumptive 
disease for which service connection might be presumed for 
veteran's with POW status.  It was noted, however, that the 
appellant was incorrectly notified in February 1984 
correspondence that service connection had been granted, 
although the condition was determined to warrant a 
noncompensable rating evaluation.  In May 1988, a regulatory 
amendment resulted in the inclusion of peripheral neuropathy 
among the diseases for which service connection may be 
presumed for veterans with POW status.  It was noted that the 
appellant next filed a claim for service connection for 
peripheral neuropathy in February 1994.  Entitlement to 
service connection for peripheral neuropathy was thereafter 
granted by rating action dated in May 1996.  It was noted 
that under the liberalizing provisions of the regulatory 
change, the award of service connection was granted, and the 
award was made effective one year prior to the date of the 
receipt of the claim for benefits.  

In correspondence, dated in May 1999, the appellant clarified 
the issues to be addressed on appeal, specifically, 
entitlement to an earlier effective date for the grant of 
service connection for peripheral neuropathy.  In that 
context, the appellant indicated that the grant of 
entitlement was based upon medical opinion noted on the most 
recent VA examination that his neurological disorder followed 
other conditions clinically identified as related to his POW 
status.  The appellant contends that since this is the basis 
for the grant of entitlement to service connection, and 
because he was suffering from such ailments in 1983 when he 
first filed for service connection for peripheral neuropathy, 
any such award of benefits should be made retroactive to that 
date.  



Analysis

The appellant essentially contends that an earlier effective 
date should be granted for service connection for peripheral 
neuropathy because this condition was initially identified 
and he had filed his initial claim for such disability in the 
1983.

Except as otherwise provided, the effective date of an 
evaluation and award of direct service connection (38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998)) shall 
be the day following separation from active service or the 
date entitlement arose if the claim is received within one 
year after separation from service; otherwise, date of 
receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b)(1) (West 1991); 38 C.F.R. § 
3.400(b)(2) (1998).

The effective date of a grant of presumptive service 
connection (38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998)) is the date entitlement arose if the claim is 
received within one year after separation from active duty; 
otherwise, it is the later of the date of receipt of claim 
and the date entitlement arose. 38 C.F.R. § 3.400(b)(2)(ii).

Legal authority also provides that where compensation 
benefits are awarded pursuant to a liberalizing law, or a 
liberalizing VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such award shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the law.  38 U.S.C.A. § 
5110(g); 38 C.F.R. § 3.114(a).  If a claimant requests review 
of his claim within one year from the effective date of the 
liberalizing regulation, benefits may be authorized from the 
effective date of the liberalizing provisions. 38 C.F.R. § 
3.114(a)(1).  However, if the claimant requests review of his 
claim more than one year from the effective date of the 
liberalizing regulation, as here, benefits may be authorized 
only for a period of one year prior to the date of receipt of 
such request. 38 C.F.R. § 3.114(a)(3).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law or VA issue which became effective on or 
after the date of its enactment or issuance, in order for a 
claimant to be eligible for a retroactive payment under the 
provisions of this paragraph the evidence must show that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim or administrative 
determination of entitlement. The provisions of this 
paragraph are applicable to original and reopened claims as 
well as claims for increase.  38 U.S.C.A. § 5110 (g); 38 
C.F.R. § 3.114(a).

The appellant's claim of entitlement to service connection 
for disability related to POW status, to include peripheral 
neuropathy was granted in May 1996 based upon a liberalizing 
amendment to 38 C.F.R. § 3.309(c) recognizing, for the first 
time, a causal connection between peripheral neuropathy, 
except where directly related to infectious causes, in former 
POWs, such as the appellant. 

In this case, the RO assigned an effective date of February 
8, 1993, one year before the date of the appellant's claim, 
under the provisions of 38 C.F.R. § 3.114(a), which states 
that where compensation is awarded pursuant to a liberalizing 
law, if a claim is reviewed at the request of the claimant 
more than one year after the effective date of the law or VA 
issue, benefits may be authorized for a period of one year 
prior to the date of receipt of such request.  38 C.F.R. § 
3.114(a)(3).

At the time the appellant's claim for compensation was filed, 
on February 8, 1994, the regulation implementing 38 U.S.C.A. 
§ 5110(g), pertaining to effective dates of awards of 
compensation, required that in order to be eligible for a 
retroactive payment under this provision, the evidence must 
show that the veteran met all of the eligibility criteria for 
the benefit on the effective date of the liberalizing law or 
regulation and continuously from that date to the date of 
claim.  See 38 C.F.R. 
§ 3.114(a) (1995).

However, during the pendency of the appellant's claim, the 
regulation was amended, effective June 12, 1996, to show that 
the requirement of eligibility as of the effective date of 
the liberalizing law or regulation had to be met only if the 
liberalizing law or regulation became effective on or after 
its date of enactment.  In other words, if the liberalizing 
law or regulation had a retroactive effective date, the 
veteran did not have to meet the eligibility criteria as of 
the effective date in order to receive benefits for up to one 
year prior to the date on which his claim for benefits was 
filed.  See McCay v. Brown, 9 Vet. App. 183, 187-188 (1996), 
aff'd 106 F.3d 1577 (Fed. Cir. 1997) (invalidated the 
provision in earlier versions of 38 C.F.R. 
§ 3.114(a) that stated that the eligibility requirements had 
to be met on and after the effective date of the liberalizing 
law); Retroactive Payments Due to a Liberalizing Law or VA 
Issue, 62 Fed. Reg. 17706 (1997) (later codified at 38 C.F.R. 
§ 3.114).  Because 38 C.F.R. § 3.114 was modified during the 
pendency of the appellant's appeal, the Board has considered 
both versions of this regulation, and concludes that the 
version most favorable to the appellant is the revised 
regulation which removes the more onerous burden requiring 
the appellant to demonstrate that he met the criteria 
eligibility for the benefit sought continuously from the date 
of the liberalizing law or regulation to the date of his 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In order for the appellant to receive benefits authorized 
from the effective date of the liberalizing law, he needed to 
request review of his claim within one year from the 
effective date of the liberalizing regulation; that is by 
August 23, 1994.  See 38 C.F.R. § 3.114(a)(1).  However, the 
appellant did not make such a request. Under such 
circumstances, the law allows for only a period of one year 
prior to the date of receipt of the appellant's request to 
establish an earlier effective date.  See 38 C.F.R. § 
3.114(a)(3).  Here, the appellant requested service 
connection on February 8, 1994.  Consequently, the appellant 
is entitled to is an effective date one year prior to 
February 8, 1994, which is February 8, 1993, for the 
effective date of the liberalizing regulation.  Therefore, 
the RO correctly established February 8, 1993, as the 
effective date for the appellant's award for service 
connection. 38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114.

The Board notes that the appellant sought service connection 
for prior to February 1994 to establish service connection 
for his prisoner of war disability.  The appellant applied 
for, and was denied, service connection for disability 
related to his POW status, to include a claim for peripheral 
neuropathy, in September 1985.  That denial became final 
because the appellant did not appeal the September 1985 
decision.  The only way that claim would have been revived is 
if the appellant had submitted new and material evidence to 
reopen the claim.  The finally denied claim cannot be 
considered a claim for effective date purposes. See 38 C.F.R. 
§ 3.104.

Also for consideration in this case is the appellant's 
contention that entitlement to service connection was 
previously established for peripheral neuropathy and, thus, 
warrants an earlier effective date prior to the enactment of 
the regulation.  With respect to the February 1984 
notification letter which incorrectly advised the appellant 
that service connection was in effect for peripheral 
neuropathy, the Board finds that this circumstance is not 
dispositive in this instance.  The record reflects that the 
RO mistakenly indicated in the context of the notification 
letter that service connection had been awarded for 
peripheral neuropathy; however, the subject rating action 
clearly lists this condition among those disabilities for 
which service connection was not established.  The Board 
finds that such a notation in the February 1984 represents a 
typographical error, particularly when viewed in the context 
of subsequent rating actions which consistently lists 
peripheral neuropathy among the conditions for which 
entitlement to service connection had not been established.  
Further, the RO indicated in the May 1999 statement of the 
case that the referenced notice was forwarded to the 
appellant in error.  

In Winslow v. Brown, the Court of Appeals for Veterans Claims 
(Court) addressed the effect of a clerical error made by VA.  
In that case, VA noted on a rating decision that the 
veteran's service-connected disability was incurred in 
service, rather than aggravated during service as established 
in the record.  The Court stated that this circumstance was 
"merely a clerical error that had no effect on the 
[veteran's] award of benefits..."  Winslow v. Brown, 8 Vet. 
App. 469, 474 (1996).  While the veteran in that case alleged 
this error as the basis for a subsequent claim of clear and 
unmistakable error, the Board is persuaded that the Court's 
logic expressed in that case has practical application 
herein.  In this case, as indicated, the January 1984 rating 
decision clearly lists peripheral neuropathy among the 
disorders for which service connection had not been 
established.  The record also reflects that subsequent rating 
actions also list peripheral neuropathy as a non-service 
connected disability.  Other than the notation contained in 
the February 1984 letter, there was no other indication of 
record that service connection had been established for 
peripheral neuropathy prior to the May 1996 rating decision.

Finally, the Board notes that while the RO did not inform the 
appellant of the liberalizing law when the regulation was 
published, VA was not obligated to inform the appellant of 
the change because there was no specific provision in the 
liberalizing law or in any other law to do so.  Gold v. 
Brown, 7 Vet. App. 315 (1995).  Rather, the appellant is 
deemed to have knowledge of the agency's regulations.  Morris 
v. Derwinski, 1 Vet. App. 260, 265 (1990).  VA is not 
generally obligated to notify claimants of changes unless 
there is a specific provision in the liberalizing law or 
issue.  Such a duty may exist where VA knew or should 
reasonably have known of a claimant's entitlement.  Lyman v. 
Brown, 5 Vet. App. 194 (1993).

Following a thorough review of the record, the Board notes 
that there is no other indication in the record that would 
allow for a grant of an earlier effective date in this 
matter. 

ORDER

An effective date prior to February 8, 1993, for the award of 
service connection for peripheral neuropathy is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

